MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner has not demonstrated that the Board of Immigration Appeals (“BIA”) abused its discretion in denying petitioner’s motion to reopen. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (stating that court reviews the BIA’s denial of a motion to reopen for an abuse of discretion). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.